DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite  “a computer-readable data storage medium” and “a computer program”.  The specification does not appear to limit the claimed computer-readable data storage 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by West et al (pub # 20190018498).

Consider claims 1 and 9. West et al teaches A method for outputting an HUD using an HMD, (paragraph 0021, VR environment or augmented reality environment while wearing the HMD 102
(paragraph 0021).
wherein at least some elements of the HUD are displayed in a substantially stationary manner in head coordinates at the edge of a field of vision of the user even in the case of head movements, (paragraph 0033 and at least Fig. 4A, the UI element is anchored in the coordinate system of the MR environment such that the anchored position of the UI element is independent of the motion of the HMD).
wherein a tracking apparatus captures at least one hand and/or finger movement of the user as a gesture, (See at least paragraph 0039, the MR-UI module 210 tracks the position of one or both hands of the user 100). 
and the computing unit detects and processes the gesture as interaction with at least one element of the HUD.  (See at least paragraph 0039, In some embodiments, the MR-UI module 210 analyzes motion of a single hand of the user 100 to perform scrolling actions for a menu).

Consider claim 2. West et al further teaches The method as claimed in claim 1, wherein interaction involves modifying an arrangement of the elements of the HUD on the basis of the gesture.  (paragraph 0039, to perform scrolling actions for a menu).


Consider claim 3. West et al further teaches The method as claimed in claim 1, in which the elements of the HUD are displayed at a distance from the user which does not exceed a range of the user's hands, (paragraph 0033, The MR-UI module 210 compares the HMD distance to the distance threshold. Based on the HMD distance being less than the distance threshold the MR-UI module 210 continues to display the UI element in the anchored position in world coordinates).
and in which the user touches an element of the HUD as a gesture, wherein the interaction actuates or selects the element, in particular.  (See at least paragraph 0039, In some embodiments, the MR-UI module 210 analyzes motion of a single hand of the user 100 to perform scrolling actions for a menu).

Consider claim 4. West et al further teaches The method as claimed in claim 1, in which the user carries out a swiping gesture in front of or on an element of the HUD as a gesture, wherein the interaction shifts and/or increases or decreases the size of the element.  (See at least paragraph 0054 where West et al discloses a user performing a dragging motion with their hand to control the UI elements, thus a swiping gesture).

Consider claim 5. West et al further teaches The method as claimed in claim 1, in which the elements of the HUD are displayed at different distances in front of the user.  (Paragraph 0033 discloses a method of continuing to display UI elements that are inside a threshold distance to the user’s HMD and fading out UI elements that are outside said threshold distance, thus UI elements are at different distances to the user). 

Consider claim 10. West et al further teaches The arrangement as claimed in claim 9, in which the tracking apparatus is mounted on the HMD.  (paragraph 0036, hand of the user can be tracked by analyzing the video from the HMD camera).

Consider claim 11. West et al further teaches A computer-readable data storage medium, which stores a computer program which carries out the method as claimed in claim 1 when it is executed in a processor.  (See at least paragraph 0073).

Consider claim 12. West et al further teaches A computer program which is executed in a processor and in the process carries out the method as claimed in one of claim 1. (See at least paragraph 0073).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al (pub # 20190018498) in view of Rakshit et al (pub # 20190369736).

Consider claim 6. West et al does not specifically disclose The method as claimed in claim 5, in which the user carries out a beckoning gesture in front of or on an element of the HUD as a gesture, wherein the interaction brings the element closer to the user and/or increases the size of the element.  However Rakshit et al in at least paragraph 0020 discloses that if the user “beckons” the objects closer by performing a particular hand gesture, the plane of projection can be moved closer to the user.  Therefore it would have been obvious to one of ordinary skill in the art to combine the beckoning gesture of Rakshit et al with the system and method of West et al in order to improve the system by providing more user control. 

Consider claim 7. West et al does not specifically disclose The method as claimed in claim 5, in which the user carries out a dispelling gesture in front of or on an element of the HUD as a gesture, wherein the interaction moves the element away from the user and/or decreases the size of the element.  However Rakshit et al in at least paragraph 0020 discloses “Similarly, a hand motion indicating a “pushing away” of the holographic objects can cause the holographic objects to be moved further way from the user than indicated by the predetermined distance”, thus a dispelling gesture.  Therefore it would have been obvious to one of ordinary skill in the art to combine the dispelling gesture of Rakshit et al with the system and method of West et al in order to improve the system by providing more user control. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al (pub # 20190018498) in view of Konet et al (pub # 20160375768).


Consider claim 8. West et al further teaches The method as claimed in claim 1, in which the elements of the HUD follow head movements of the user, and in which this is visualized by restoring the elements for the duration of the temporal delay from the beginning of the head movement counter to the direction of movement in head coordinates.  (See at least paragraph 0033, Based on the HMD having a velocity below the threshold velocity, the MR-UI module 210 uses the positioning instructions and a current HMD position, orientation and view frustum (e.g., from process 304) to choose a new anchor position and display the UI element at that anchor position (e.g., by returning to process 306)). 

West et al does not specifically disclose with a temporal delay which is between 400 ms and 1200 ms.  However Konet et al in at least paragraph 0202 and 0207 discloses a HUD having a temporal delay that could be 1 second, thus 1000 ms.  Therefore it would have been obvious to one of ordinary skill in the art to modify the HUD of West et al to have a temporal delay between 400 ms and 1200 ms as disclosed by Konet et al in order to provide an improved image quality and display experience for the user by optimizing the delay between changes in images. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624